The case is a consolidation of five different applications for certificates of Convenience and Necessity. The Commission denied the certificates on the ground that it would interfere with the business of the Scioto Valley Railway and Power Company between Columbus and Chillieothe and with the Steele Bus Line between Chillieothe and Portsmouth. The admitted facts are that these applicants began to operate June 16, 1923, between Columbus and Chillieothe and extended their route June 21, 1923, to Portsmouth, so that the operation at the time that the Collister-Freeman Law became effective on July 28, 1923, was an actual and existing one, having been permitted by the Commission as of June 16, 1923, between Columbus and Chillieothe, and July 21, 1923, as between Columbus and Portsmouth, under time schedules and tariffs filed with and permitted by the Commission. The Commission in its decision failed to take into éonsideration the fact that the operation began before. the law went into effect.
Protest against the applications were made by the Traction Company and the Bus Lines. The Traction Company’s tracks between Columbus and Cbfllieothe are fromi one mile to two and one-half miles east of the route over which the applicants were and are operating and the route of the applicants touches the tracks of the Traction Company but three times in a distance of 47 miles. The route is known as State Route No. 4 and is an improved highway. The proof showed that passengers were and are riding upon the vehicles of the applicants and that sometimes the demand ^'s so great for service that extra vehicles must be pressed into service. The rates of fare are the same as those charged by the Traction Company, same having been fixed by the Commission. The Commission in its decision states, “The operating revenues (of the Tract'on Co.) have shown that diminution which indicates the opening of a new trend, which, if not arrested, will lead' to disaster.” The Commission further stated that “such certificates shall not be granted until it is developed that the existing facilities (electric' tradfon facilities in this case) do not and cannot be made to furnish adequate service.”
The position of plaintiff’s attorney is that the Motor Transportation Law, House Bill 474, provides an additional m'eans of transportation upon the highways of this State and that it does not give the Commission power to decide what effect, if any, such additional transportation may or may not have upon rail carriers. The highways of the state belong to the public and that public has the right of selection of its own means of transportation and that the Commission cannot deny the public of their preference • , •
The Supreme' Court on January 31, 1924, suspended the order of the' Commission until the case could be decided my the court.